In Florida the "fees" allowed to sheriffs for feeding prisoners are more than a ration allowance such as obtains in the military service where a "ration" for soldiers consisting of three meals is allowed at so much per day for each man, and where in case of fractions of days, fractional rations only are paid for.
For a number of years "fees" for feeding prisoners have been construed as being just that — "fees" allowed to the sheriff both as compensation for the service he performs in feeding and providing for the feeding of prisoners, as well asreimbursement for the cost of food, etc., he purchases. If the sheriff makes a large profit out of such fees, he has always been under our Florida practice, required to account for such profit as part of the earnings of his office, although there is authority to the contrary in other States. Practical construction of a statute is of great persuasive force. State,ex rel. Comfort v. Leatherman, 99 Fla. 899, 128 So.2d 21. *Page 481